Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 1 of 7 PageID #: 2190




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


UNITED STATES OF AMERICA                                                                     PLAINTIFF

vs.                                                   CRIMINAL ACTION NO. 3:13-CR-83-CRS

ANTHONY D. SMITH                                                                           DEFENDANT

                            MEMORANDUM OPINION AND ORDER

        This matter is before the Court for consideration of a motion of the defendant, Anthony D.

Smith (“Smith”), for compassionate release. DN 513. The United States responded, objecting to

the motion. DN 515. The matter is ripe for review.

        The World Health Organization declared the novel coronavirus known as COVID-19 a

pandemic on March 11, 2020.1 The President of the United States declared a national emergency

on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of

emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.2 As of the

date of this writing, there are 33,249,563 confirmed cases worldwide and 1,000,040 deaths; in the

United States, there are 7,044,327 confirmed cases and 203,620 deaths.3 Further elaboration

concerning the health risks associated with COVID-19, especially for those individuals confined

to nursing homes or incarcerated in our jails and prisons, is unnecessary. Suffice it to say that the




1
  See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media
Briefing on COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who-
director-general-s-openingremarks-at-the-media-briefing-on-covid-19--11-march-2020)
2
  See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-
coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of COVID-19 in the
Commonwealth and declares a state of emergency (March 6, 2020), available at
https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
3
  See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://who.sprinklr.com/
(last visited September 29, 2020).

                                                      1
Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 2 of 7 PageID #: 2191




Court addresses motions for compassionate release, and Smith’s motion in particular here, with

the gravity of the situation in mind.

       On January 9, 2015, Smith pleaded guilty one count of conspiracy to possess with the intent

to distribute cocaine in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(A), two counts of

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. §

841(b)(1)(A), and one count of felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1) and 18 U.S.C. § 924(a)(2). DN 305; DN 330. On April 29, 2015, this Court sentenced

Smith to 120 months imprisonment and five years of supervised release. DN 330. He is currently

incarcerated at Forrest City Medium FCI in Forrest City, Arkansas. DN 515 at 6.

       18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant

what is known as “compassionate release” for extraordinary and compelling reasons. Prior to

December 2018, motions for compassionate release could only be made by the Director of Prisons.

However, the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), amended 18 U.S.C. §

3582(c)(1)(A) to allow defendants to bring such motions on their own behalf “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf, or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility[.]”

       Smith’s only evidence that he has complied with the exhaustion requirement is the

following quote from his motion:

       Mr. Smith requested compassionate release from the Warden at Forrest City FCI
       more than 30 days before filing this motion. The Warden has not responded and 30
       days have passed since his request.

DN 513 at 2. Smith has not provided any documentary evidence for this assertion. The United

States argues that Smith’s assertion is insufficient and has provided an email from the BOP that



                                                 2
Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 3 of 7 PageID #: 2192




states Smith “has filed no administrative remedies.” DN 515-1. While, if true, Smith’s assertion

does comply with the exhaustion requirement of the First Step Act, the evidence provided by the

United States indicates that the BOP has not received any request for compassionate release or a

reduction in sentence from him. Therefore, Smith has not complied with the statutory requirements

for compassionate release. United States v. Alam, No. 20-1298, 2020 WL 2845694, at *2 (June 2,

2020)(“For a prisoner to take his [compassionate release] claim to court, “he must ‘fully exhaust[

] all administrative rights to appeal’ with the prison or wait 30 days after his first request to the

prison.” ”)

         Even if Smith had properly exhausted his administrative remedies, his motion fails to

articulate an extraordinary and compelling reason for his release. Under § 3582(c)(1)(A), a court

may reduce a defendant’s sentence if it finds that “extraordinary and compelling circumstances

warrant such a reduction,” and that “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The court must

also consider the “[sentencing] factors set forth in section 3553(a) to the extent they are

applicable.” § 3582(c)(1)(A).

         Congress tasked the Sentencing Commission that, “in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

[it] shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

In the Commentary to U.S.S.G. § 1B1.3,4 the Commission described four circumstances which

constitute extraordinary and compelling reasons for sentence reduction:


4
  “While that particular policy statement has not yet been updated to reflect that defendants (and not just the BOP)
may move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on
the “extraordinary and compelling reasons” that may warrant a sentence reduction. E.g., United States v. Casey,
2019 WL 1987311, at *1 (W.D. Va. 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019);

                                                          3
Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 4 of 7 PageID #: 2193




        (A) Medical Condition of the Defendant.--
        (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
        illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
        probability of death within a specific time period) is not required. Examples include
        metastatic solid tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
        disease, and advanced dementia.
        (ii) The defendant is--
        (I) suffering from a serious physical or medical condition,
        (II) suffering from a serious functional or cognitive impairment, or
        (III) experiencing deteriorating physical or mental health because of the aging
        process, that substantially diminishes the ability of the defendant to provide self-
        care within the environment of a correctional facility and from which he or she is
        not expected to recover.
        (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of the aging
        process; and (iii) has served at least 10 years or 75 percent of his or her term of
        imprisonment, whichever is less.
        (C) Family Circumstances.--
        (i) The death or incapacitation of the caregiver of the defendant’s minor child or
        minor children.
        (ii) The incapacitation of the defendant’s spouse or registered partner when the
        defendant would be the only available caregiver for the spouse or registered partner.
        (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
        exists in the defendant’s case an extraordinary and compelling reason other than, or
        in combination with, the reasons described in subdivisions (A) through (C).
        The BOP promulgated Program Statement No. 5050.50 in order to implement the statutory

scheme.

        Smith contends that he has “high blood pressure, a heart condition, and he has sustained a

previous gunshot wound which resulted in the loss of one of his kidneys,” and, therefore, “[t]hese



United States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe, moreover,
that the identity of the movant (either the defendant or the BOP) should have any impact on the factors the Court
should consider.” United States v. McGraw, No. 202CR00018LJMCMM, 2019 WL 2059488, at *2 (S.D. Ind. May
9, 2019).

                                                        4
Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 5 of 7 PageID #: 2194




conditions, plus his African-American heritage, place Mr. Smith in a vulnerable group for

susceptibility to serious medical complications from the Corona Virus.” DN 513 at 2. Smith does

not allege that any of his health conditions are terminal, thereby making him ineligible for

compassionate release under U.S.S.G. § 1B1.3(A).

       “A court could find that [a] defendant’s medical condition, heightened by risks posed by

COVID-19, ‘substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility’ and is one ‘from which he or she is not expected to recover.”

United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, 2020 WL 2521273, at *7 (E.D. Tenn., May

13, 2020) (citing 1B1.13 n.1(A)(ii)). Smith’s medical conditions fail to reach this threshold. Smith

does not assert that he has received inadequate care for any of his conditions. Rather, he asserts

that he has certain medical conditions and, considering the COVID-19 pandemic, he should be

released. While Smith offers an unsupported assertion that access to medications for his medical

conditions “has not been consistent in custody,” Smith provides no evidence that the allegedly

inconsistent access to medication has caused a deterioration in his health or worsened his medical

conditions. DN 513 at 2. Further, Smith has not provided any evidence that suggests he cannot

provide self-care or that he is not expected to recover from his conditions. Accordingly, the record

before the Court does not suggest that Smith’s medical conditions, even if possibly heightened by

the risks posed by COVID-19, substantially diminish his ability to provide self-care at Forrest City

Medium FCI.

       Smith has failed to articulate an extraordinary and compelling reason for compassionate

release. For the reasons stated above, his motion will be denied.

       Additionally, even when a defendant is statutorily eligible for a sentence reduction based

on extraordinary and compelling reasons, compassionate release is only appropriate after



                                                 5
Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 6 of 7 PageID #: 2195




consideration of the factors set forth in 18 U.S.C. § 3553(a) and where the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 4142(g). The

United States urges that the nature and circumstances of Smith’s crimes weigh against release. The

Court agrees.

       Smith pleaded guilty of one count of conspiracy to possess and distribute cocaine, two

counts of possession with the intent to distribute cocaine, and one count of being a convicted felon

in possession of a firearm. DN 305; DN 330. And, Smith is a repeat, violent, offender. Smith was

convicted of assault in the first degree after he shot an individual during an argument. DN 320 at

14. He has also been convicted of multiple counts of trafficking a controlled substance in the first,

second, and third degree, and a litany of other offenses that have spanned his entire adult life. Id.

at 14–26. Indeed, Smith committed the offenses he is currently incarcerated for while on probation

for prior convictions. Id. at 20. Further, the BOP has disciplined Smith three times while he has

been incarcerated, twice for possession of drugs and/or alcohol, and once for disruptive conduct.

DN 515-2. Therefore, considering the entirety of these circumstances, there appears a significant

possibility, if not near certainty, that Smith may disregard conditions of release and reoffend.

       Further, Smith states that he intends to “live with his fiancé, Renate Jones, and their 7-year-

old child at 11705 Blair Creek Court” if he is released. DN 513-at 3. With the dangers posed by

the pandemic impacting the ability of the probation officers to conduct home visits and

supervision, it would be exceptionally difficult to adequately and safely monitor the defendant’s

compliance. The ability to monitor the defendant is clearly a proper consideration when assessing

the danger posed by release of an individual, especially where (1) the defendant had prior drug

offenses, (2) the defendant had prior violent offenses, and (3) the defendant committed the offenses




                                                 6
Case 3:13-cr-00083-CRS Document 520 Filed 09/30/20 Page 7 of 7 PageID #: 2196




in this case while on parole. Considering these circumstances, compassionate release would be

improper.

       Motion having been made and for the reasons set forth herein and the court being otherwise

sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the motion of the

defendant, Anthony D. Smith, for compassionate release (DN 513) is DENIED.

IT IS SO ORDERED.



      September 30, 2020




                                               7
